Citation Nr: 0322308	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neurological deficits of 
the right elbow.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from January 9, 1962, to 
October 26, 1962.  

This appeal arose from an April 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits now sought on 
appeal.  In June 1998, the Board of Veterans' Appeals (BVA or 
Board) remanded this claim for additional development.  The 
matter was subsequently returned to the Board after 
completion of the requested development and a continued 
denial by the RO for the benefits sought.  

In September 2001, the Board issued a decision denying the 
veteran's claim.  The veteran then appealed this matter to 
the United States Court of Appeals for Veterans Claims (the 
Court), which vacated the decision and remanded it to the 
Board in October 2002 for readjudication consistent with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)].   


REMAND

In accordance with the VCAA, and especially in light of the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles (John) v. Principi, 16 Vet. App. 370 
(2002), additional development is required for this claim 
prior to any further action by the Board.  Specifically, the 
veteran must be advised as to the laws and regulations 
pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  It should also be determined 
whether any additional development of the claim is required 
under the VCAA.  Further, in light of recent precedent, 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), it is apparent that the Board itself cannot 
undertake such actions.  



In light of the above, this claim is REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative must be afforded the 
appropriate period of time for response to 
all such notice and development, as 
required by VA law.     

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




